Citation Nr: 0420858	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  00-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a disorder 
manifested by chest pain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from October 1974 to September 
1977 and from March 1981 to August 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2000 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, denied service connection for 
disorders involving the left knee, right knee, low back, 
neck, chest, and left shoulder.  Subsequently, the RO issued 
a decision in November 2000 granting service connection for 
arthritis of the cervical spine (claimed as neck pain) and 
for left shoulder arthritis.  The veteran has not appealed 
either the ratings or effective dates assigned for these 
disabilities.  Accordingly, since the RO has granted service 
connection for the neck and left shoulder conditions, these 
claims are not before the Board on appeal.  See, e.g., 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).

The veteran requested a hearing at the RO before a local 
hearing officer.  And a hearing was scheduled for April 2001, 
but he requested that the hearing be rescheduled for 
September 2001.  In a letter dated June 6, 2001, the RO 
informed him that hearings were not scheduled as far in 
advance as he had requested.  So he was asked to notify the 
RO approximately 60 days in advance of when he would be 
available.  He has not since responded about rescheduling his 
hearing.  So the Board deems his request for a hearing 
withdrawn.  Cf. 38 C.F.R. § 20.704(c) (2003).  

The claims for service connection for a left knee disorder 
and a disorder manifested by chest pain will be remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part concerning these claims.  The Board, however, will 
decide the other claims for service connection for residuals 
of a low back injury and a right knee disorder.




FINDINGS OF FACT

1.  The veteran complained of low back pain with sciatica 
involving his right lower extremity on several occasions 
during service, both before and after reportedly sustaining a 
low back injury in 1998; relevant diagnoses in service 
included lumbosacral spasm/muscle strain with sciatica, and 
X-rays also confirmed he had mild degenerative joint disease 
(i.e., arthritis) at the L4-S1 level.

2.  The arthritis of the low back is a chronic condition, per 
se, and it was first manifested in service.

3.  There is no competent medical nexus evidence, however, 
indicating the veteran has a right knee disorder attributable 
to his military service.


CONCLUSIONS OF LAW

1.  The degenerative joint disease (arthritis) of the low 
back was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letter dated in June 
2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that VA would attempt to obtain treatment records 
from private medical providers.  Further, the rating decision 
appealed and the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claims, and essentially 
notified the veteran of the evidence needed to prevail.  
The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.



As for assisting him with his claims, the veteran's available 
service medical records are on file.  In this regard, the 
National Personnel Records Center (NPRC) supplied his service 
medical records (SMRs) for the period from 1991 to 1999.  In 
response to a memorandum from the RO dated in March 2004, the 
NPRC advised that there were no other SMRs on file and that 
their disposition was unknown.  Where, as here, the service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and to consider the 
benefit of the doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In his June 2000 statement in support of his service 
connection claims, the veteran specifically mentioned low 
back pain during the period from 1995 to 1998 and an episode 
of low back trauma in 1998.  He also mentioned knee pain 
first starting in 1992.  So the available SMRs cover the 
specific time frame when he alleges his back and knee 
disorders had their onset.  This, in turn, suggest that any 
additional records from other times in service, i.e., before 
1991, even if missing, are nonetheless of no real 
significance or consequence.  So under these particular 
circumstances, the Board concludes that the evidence in the 
claims file is sufficient for proper disposition of this 
appeal.

Besides service medical records, the veteran's VA medical 
records are also on file.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  He was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOCs what evidence had been received.  There is 
no indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 



Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice by letter of June 2001, which was after 
the RO's September 2000 decision denying service connection 
for residuals of low back injury and a right knee disorder.  
However, since the VCAA was enacted during the pendency of 
this appeal, compliance with the explicit timing requirements 
of §5103(a) is impossible without the nullification of the 
RO's initial decision.  But in Pelegrini II, the Court stated 
it was (1) "neither explicitly nor implicitly requiring the 
voiding or nullification of any AOJ [agency of original 
jurisdiction] action or decision and (2) the appellant is 
entitled on remand to VCAA-content-complying notice."  Id. 
at *28.  The Court further stated that in order to comply 
with the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at *32-*33, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").



Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after, it nonetheless was provided prior to certifying 
the veteran's appeal to the Board.  And he had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 90 days, once the Board received his appeal, to 
submit additional evidence and even beyond that point by 
showing good cause for any delay in missing the terminal 
date.  38 C.F.R. § 20.1304 (2003).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the June 2001 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

For these reasons, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was mere 
harmless error.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to his VA notices.  Therefore, not 
withstanding the Pelegrini decisions, to decide the appeal 
would not be prejudicial error to him.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Degenerative joint disease (arthritis) will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumptions is rebuttable by probative evidence to the 
contrary, however.

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Analysis

Residuals of a Back Injury

The service medical records disclose the veteran was 
evaluated on several occasions while in the military for 
complaints of low back pain radiating down into his lower 
extremities, but especially his right leg.  In October 1991, 
physical examination revealed tenderness to deep palpation in 
the lumbosacral area, with radiation of pain into the right 
thigh and tenderness in the popliteal area.  Palpable muscle 
spasm was present.  The assessment was lumbosacral spasm with 
right sciatica.  

A treatment entry of September 1992 indicates the veteran was 
found to have full range of motion of the low back, with 
slight point tenderness noted.  The assessment was muscle 
strain with sciatica.  

On physical examination at a service department medical 
facility in November 1993, it was found that the veteran's 
lumbar area showed no swelling, edema or ecchymosis; point 
tenderness was elicited.  Increased range of motion produced 
slight low back pain.  Pain also radiated in the right leg.  
X-rays of the lumbar spine showed no evidence of acute bony 
lesion or subluxation.  Mild degenerative joint disease was 
seen at the L4-S1 level.

In April 1995, clinical inspection of the low back revealed 
no gross deformities.  The back exhibited full range of 
motion.  Neurological inspection was nonfocal with respect to 
deep tendon reflexes and motor power; straight leg raising 
was negative bilaterally.  The assessment was mechanical low 
back pain.

A physical examination for service personnel over age 40 was 
performed during June 1997.  The veteran then denied 
recurrent back pain.  The spine and musculoskeletal system 
were evaluated as normal.



A retirement physical examination was performed in December 
1998.  The veteran reported that he had sustained a back 
injury about six months before when he fell off a truck.  He 
also indicated that he had experienced occasional low back 
pain intermittently throughout his career in service.  No low 
back or spine defects were detected on clinical inspection.  
The examiner's assessment was that the veteran's low back 
pain had resolved with only occasional lower back pain at the 
present.  

A statement in support of the claim for service connection 
for a low back disorder was received in June 2000.  The 
veteran related that he experienced lower back pain from 1995 
to 1998; in 1998, he fell off a 5-ton truck, and this kept 
him off his feet for the better part of two weeks.  

A VA musculoskeletal system examination was performed in July 
2000.  According to history, the veteran had pulled his back 
during military service, with pain shooting down his leg one 
time after doing heavy lifting.  He denied lower extremity 
weakness.  It was found that he had full range of motion in 
the lumbosacral spine through various ranges of motion.  Deep 
tendon reflexes were 2+ in both lower extremities.  No gross 
motor or sensory defects were appreciated.  Straight leg 
raising was negative.  X-rays of the lumbosacral spine showed 
that disc spaces were well maintained.  There was no 
spondylosis or subluxation.  No fracture or injury was seen.  

The veteran's service medical records confirm that he 
experienced recurrent low back pain during service in 1991, 
1992 and 1993 with radiation of the pain (i.e., sciatica) 
into his right lower extremity.  And in one particular 
instance in November 1993 X-ray films confirmed he had mild 
degenerative joint disease at the L4-S1 level- meaning 
arthritis in his low back.  The presumptive regulations 
indicate that arthritis is a chronic condition, per se.  See, 
too, Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  
Consequently, continuity of symptomatology after service is 
not required.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997) (discussing continuity of symptoms and 
chronicity as defined in 38 C.F.R. § 3.303(b)).



The veteran also reported an incident of back trauma in 
service, in 1998, when he apparently fell from a truck.  But 
when later evaluated during a retirement physical 
examination, about six months after sustaining the back 
trauma, objective findings indicated that any trauma-induced 
low back pathology had by then resolved, with only 
occasional, mild subjective low back pain remaining (but pain 
no less).

"Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
And this is especially important to note in this case since, 
when examined by VA in July 2000, about one year after his 
retirement from the military, the veteran continued to voice 
complaints of low back pain and also reported pain radiating 
down into his left leg (again, sciatica).  However, as on his 
retirement physical examination, there were again no 
objective clinical findings of low back pathology; as well, 
there were no signs of disc disease causing impingement of 
the nerves supplying either lower extremity (i.e., 
sciatica/radiculopathy).  Additionally, X-ray films did not 
confirm the presence of either trauma or spondylosis 
(arthritis) of the lumbosacral spine.

Arguably then, any in-service low back manifestations, 
including symptoms of trauma to the low back, were merely 
acute and transitory and resolved without producing chronic 
residuals.  Establishing service connection requires a 
finding of existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of a disability during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  See, too, 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, as well, Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).



Bear in mind, though, that as previously mentioned, 
arthritis, itself, is a chronic condition, per se, and X-rays 
in service confirmed its presence.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, requiring X-ray confirmation of this 
degenerative condition.  And since arthritis is a per se 
chronic condition, once you have it you always will.  The 
question of its relative severity (e.g., whether mild, 
moderate, severe, etc.) only arises and is relevant in the 
context of when rating the condition once it is service 
connected.  And even if, as here, it is only "mild" does 
not, in turn, mean the veteran cannot obtain service 
connection for it - only that once service connected his 
rating will be less than, say, if it is "severe."

Because the degenerative joint disease at L4-S1 (arthritis) 
was first manifested in service and confirmed on X-ray, the 
more recent unremarkable objective clinical findings, 
including those during the July 2000 VA examination, are 
insufficient to preclude granting service connection - 
particularly when all reasonable doubt concerning whether the 
veteran actually has arthritis and, if so, the initial 
manifestation of it is resolved in his favor.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Right Knee Disorder

A physical examination for service personnel over age 40 was 
performed in June 1997.  The veteran reported that he had 
experienced bilateral knee pain intermittently for the 
preceding two to three years.  His lower extremities were 
evaluated as normal.  

An examination was performed in December 1998 for the purpose 
of the veteran's retirement from service.  He reported  
having occasional knee pain after running.  The lower 
extremities were evaluated as normal.

A statement in support of the claim for service connection 
for a bilateral knee disorder was received in June 2000.  The 
veteran attributed pain in his knees to the rigors of 
physical training while in military service.  He pointed out 
that bilateral knee pain began around 1992 and had persisted 
since then.  

A VA musculoskeletal system examination was performed in July 
2000.  According to history, the veteran had been having knee 
problems since service.  He denied clicking or popping 
currently.  He also denied giving way or swelling of the 
knees.  He remarked that he just had occasional locking and 
pain in the left knee, more so than the right knee.  Clinical 
inspection disclosed that the right knee was completely 
normal, exhibiting full range of motion and no gross motor or 
sensory deficits.  The knee was stable to anterior and 
posterior and varus and valgus stress.  No edema was 
detected.  No joint line tenderness was elicited to 
palpation.  No patella femoral problems were found.  X-rays 
of the right knee showed no significant arthritic change, 
malalignment or joint space narrowing.  

A review of the record shows that the veteran, during 
service, reported bilateral knee pain.  However, there were 
no objective findings of any right knee defects when he was 
evaluated during service, including the examination for 
service retirement.  Additionally, the right knee was normal 
to physical and X-ray examination by VA about one year after 
his retirement from service.  So no current disability of the 
right knee has been objectively confirmed.  And as previously 
discussed, this is a fundamental requirement of service 
connection.  See also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. ."  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The evidence in favor of finding that a disorder of the right 
knee is attributable to service consists solely of the 
veteran's own unsubstantiated allegations.  But as a layman, 
he simply is not qualified to render a diagnosis or a 
probative opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  So no 
competent medical nexus evidence has been presented showing 
that a right disorder had its onset in service or is 
otherwise attributable to service.

For this reason, the claim for service connection for a right 
knee disorder must be denied because the preponderance of the 
evidence is unfavorable, so there is no reasonable doubt to 
resolve in the veteran's favor.  38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease (arthritis) 
of the low back is granted.

Service connection for a right knee disorder is denied.


REMAND

With respect to a left knee disorder, service medical records 
disclose that veteran was evaluated at a clinic in October 
1996 for a complaint of left knee pain.  Physical examination 
showed that left knee ligaments were intact; the drawer sign 
was negative; there was no ecchymosis or edema.  The 
assessment was patellofemoral syndrome.

The veteran's complaint of bilateral knee pain was reported 
in June 1997 on a physical examination for service personnel 
over age 40.  The lower extremities were evaluated as normal.  

The veteran presented at a service department medical 
facility in October 1997, complaining of left knee pain for 
the past week.  He indicated that he had experienced similar 
symptoms about one year before.  He remarked that pain 
increased with running or climbing stairs.  Physical 
examination showed no swelling or deformity.  Patellar 
crepitus was elicited, as was patellar tendon tenderness.  He 
had full range of motion.  The assessments were retropatellar 
patellofemoral syndrome and patellar tendonitis.  

On examination at a service department medical facility in 
April 1998, the veteran complained of left knee pain for the 
past three days.  Pain reportedly increased with running or 
stair climbing.  Clinical inspection of the left knee 
disclosed no grinding or crepitus; Lachman's sign and the 
drawer sign were negative; he had full range of motion of the 
knee.  The assessment was patellofemoral syndrome.

An examination was performed in December 1998 for the purpose 
of the veteran's retirement from service.  He reported having 
occasional knee pain after running.  The lower extremities 
were evaluated as normal.

A VA musculoskeletal system examination was performed in July 
2000.  According to history, the veteran had been having knee 
problems since service.  He denied clicking or popping 
currently.  He also denied giving way or swelling of the 
knees.  He remarked that he just had occasional locking and 
pain in the left knee, more so than the right knee.  Clinical 
inspection of the left knee showed significant patellofemoral 
crepitance, with tenderness on patellofemoral testing, as 
well as medial side tenderness with palpation.  No effusion 
was detected.  The veteran had full range of motion of the 
left knee.  He was stable to anterior, posterior, varus and 
valgus stress.  There were no gross motor or sensory 
deficits.  X-rays of the left knee showed no significant 
arthritic change, malalignment or joint space narrowing.  

With respect to a disorder manifested by chest pain, service 
medical records disclose that the veteran presented at a 
clinic in May 1996, complaining of chest pain with hard 
running.  Examination of the cardiovascular system, chest and 
extremities was unremarkable.  The assessment was atypical 
chest pain.

A report of an electrocardiogram (EKG), dated in early July 
1997, shows normal sinus rhythm; there was also evidence of 
an inferior infarction of undetermined age.  When the veteran 
was examined in mid-July 1997, he gave a history of 
intermittent chest pressure, especially when running or in 
stressful situations.  Clinical inspection showed that the 
heart had normal rate and rhythm without murmurs; the lungs 
were clear; the extremities did not show edema.  Changes on 
EKG were interpreted as early repolarization.  In early 
August 1997, the assessment was abnormal EKG and good history 
for ischemic chest pain.  A treadmill stress test (TMST) was 
recommended.  In late August 1997, a TMST was normal.

A physical examination was performed in December 1998 for 
service retirement.  The veteran then gave a history of 
frequent indigestion, heartburn, and a sour taste in the 
mouth, relieved with antacids.  The assessment was that he 
had chest pain probably due to gastroesophageal reflux 
disease (GERD).

When the veteran was examined in service in March 1999, he 
denied heartburn or a sour taste in the mouth.  The heart, 
chest and extremities were unremarkable to physical 
examination.  The assessment was chest pain resolved, 
probably musculoskeletal in origin.  An additional assessment 
was muscle strain.  

As mentioned, establishing service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of a disability during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

With respect to a left knee disorder, the record contains 
evidence of several 
in-service episodes of left knee pain, and at least one 
episode of patellar crepitus, attributed to patellofemoral 
syndrome and/or patellar tendinitis.  The post-service 
medical evidence shows the veteran's left knee now exhibits 
significant crepitus, but that symptom has not been 
identified with any specific left knee disorder.  A nexus, if 
any, between any current left knee disorder and any 
incident/s of military service cannot be determined from the 
current record.  

With respect to a disorder manifested by chest pain, the 
record contains evidence of recurrent in-service episodes of 
chest pain, and there were positive findings on an EKG 
administered during service.  Several department examiners 
variously attributed the veteran's chest pain to conditions 
of cardiac, upper gastrointestinal or musculoskeletal origin.  
However, they did not reach a clear differential diagnosis 
about the etiology of the veteran's chest pain.  There is no 
post-service medical evidence addressing the veteran's 
continued complaints of chest pain.  A nexus, if any, between 
any current organic disorder manifested by chest pain and any 
incident/s of military service cannot be determined from the 
current record.  

So the Board must obtain a medical opinion concerning the 
etiology of any organic disorders now present involving the 
left knee and/or chest.  38 U.S.C.A. § 5103A(d) (West 2002).  
This is because VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely 
on their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
So this must be done.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for VA 
examinations to obtain medical nexus 
opinions concerning the etiology of 
any organic disorder of the left knee 
and/or chest.  The designated examiners 
should identify whatever left knee or 
chest disorders are now present.  

As well, the left knee examiner should 
respond to the following question:

Is it at least as likely as not that 
either the veteran's left knee disorder 
had its onset in service or is a 
left knee disorder otherwise attributable 
to service?  Please note the legal 
standard of proof, 50 percent or greater 
probability, in formulating a response.




Further, the chest examiner should 
respond to the following question:

Is it at least as likely as not that 
either the veteran's chest disorder had 
its onset in service; or if currently 
demonstrated, that a cardiovascular 
disorder was present within the first 
post-service year; or that a chest 
disorder is otherwise attributable to 
service?  Again, please note the legal 
standard of proof, 50 percent or greater 
probability, in formulating a response.

To facilitate making these 
determinations, the claims folder and a 
complete copy of this REMAND must be made 
available for each examiner's review of 
the veteran's pertinent medical history.  
It is imperative that the questions posed 
in this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

2.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claims for 
service connection for a left knee 
disorder and a disorder manifested by 
chest pain in light of any additional 
evidence obtained.  If any benefit sought 
on appeal is not granted, send the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration of 
these remaining claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



